SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-21555 AMASYS CORPORATION (Exact name of registrant issuer as specified in its charter) Delaware 54-1812385 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6462 Little River Turnpike, Suite E, Alexandria, Virginia 22312 (Address of principal executive offices, including zip code) Registrant’s phone number, including area code (703) 797-8111 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding twelve months (or shorter period that the registrant was required to submit and post such files). YES o NO ý Indicate by check mark whether the registrant is a large acceleratedfiler, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ý No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 22, 2011 Common Stock, $.01 par value AMASYS CORPORATION INDEX Page No. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: Condensed Balance Sheets — March 31, 2011 (Unaudited) and June 30, 2010 3 Condensed Statements ofOperations — Three and Nine months ended March 31, 2011 and 2010 and the period from entering development stage (October 1, 2006) through March 31, 2011 (Unaudited) 4 Condensed Statements of Cash Flows — Nine months ended March 31, 2011 and 2010 and the period from entering development stage (October 1, 2006) through March 31, 2011 (Unaudited) 5 Notes to Condensed Financial Statements (Unaudited) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4T. CONTROLS AND PROCEDURES 14 PART II OTHER INFORMATION 14 ITEM 1 LEGAL PROCEEDINGS 14 ITEM 1A RISK FACTORS 14 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4 (REMOVED AND RESERVED) 15 ITEM 5 OTHER INFORMATION 15 ITEM 6 EXHIBITS 17 - 2 - PART I - FINANCIAL INFORMATION ITEM I — FINANCIAL STATEMENTS AMASYS CORPORATION (A Development Stage Company) CONDENSED BALANCE SHEETS March 31, June 30, ASSETS (Unaudited) CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable - related parties Notes payable and accrued interest, related parties TOTAL CURRENT LIABILITIES STOCKHOLDERS’ DEFICIT: Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued and outstanding at March 31, 2011 and June 30, 2010, respectively - - Common stock, $.01 par value, 20,000,000 shares authorized, 8,669,210 and 6,669,210 shares issued and outstanding at March 31, 2011 and June 30, 2010, respectively Additional paid in capital Accumulated deficit (including $293,136 accumulated during development stage) ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. - 3 - AMASYS CORPORATION (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Nine months Ended March 31, Period from entering Development Stage (October 1, 2006) through March 31, REVENUES $
